                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO.: _________________
                                         5:18-CR-452-2FL



UNITED STATES OF AMERICA                       )
                                               )
                VS.                            )               ORDER
                                               )
                                               )
TATYANA ANATOLYEVNA TEYF                       )


         Defendant having demonstrated eligibility for appointment of counsel at government

expense, the Federal Public Defender is directed to provide representation in this action.

         The court further determines that the defendant is unable to pay the fees of any witness, and

pursuant to Federal Rule of Criminal Procedure 17(b), the Clerk shall issue a subpoena for any

witness necessary to present an adequate defense to the pending charge or charges.

         It is FURTHER ORDERED that the United States Marshal shall serve any subpoena

presented to him in this case by the office of the Federal Public Defender, and shall pay the

appropriate fees and expenses to witnesses so subpoenaed, in accordance with Fed. R. Crim. P.

17(b).

         SO ORDERED this the 8th day of March            , 2019 .




                                _______________________________________
                               LOUISE W. FLANAGAN
                               _______________________________________

                                UNITED STATES DISTRICT JUDGE




           Case 5:18-cr-00452-FL Document 173 Filed 03/08/19 Page 1 of 1
